Title: Editorial Note
From: 
To: 


      On 12 June 1776, almost five months after a committee had been named to consider the establishment of a war office, the Continental Congress resolved to create “a Board of War and Ordnance” and on the following day appointed John Adams, Roger Sherman, Benjamin Harrison, James Wilson, and Edward Rutledge as its first members (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:85; 5:434, 438). The new body, without which Washington believed “Affairs can never properly be conducted,” was an effort finally to bring organization into a chaotic situation. The Board was created to deal with the day-to-day administration of the army, including appointments, promotions, provisions, and prisoners (Washington, Writings, ed. FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 5:128).
      Adams played a major role on the Board and thus in the war effort, for he served as the body’s president from its creation until he left Congress in November 1777. It was a responsibility, as he explained to his wife, “to which I never aspired, a Trust to which I feel my self vastly unequal.” It must have taken up much of his available time, for he reported that it was meeting “every Morning and every Evening” (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 2:24). The burden for Adams was the heavier since he was also on committees to draft the Declaration of Independence and a treaty plan and was almost certainly active in the daily debates of the congress.
      Although the Board was very busy during its first two and one-half months, neither Adams nor anyone else said very much about its activities. Between 12 June and 27 August the Board sent thirty-eight reports to con­gress on subjects ranging from the appointment of chaplains to the issuance of an invitation to an Indian chief to visit congress. Only two of these reports, those of 13 August (printed below) and 22 August (calendared), are extant and only the first, because it is partially in Adams’ hand, gives any evidence of his role in its formulation. For the remaining reports there is no way to determine the part played by Adams in the debates of the Board concerning them. Neither is there any indication of the extent to which actions taken by the Continental Congress on military matters but not touched upon in reports of the Board resulted from informal action by that body or of its members as individuals. The reader, therefore, to gain what little additional information exists on the actions of the Board for this period, must turn to the Board’s correspondence and to references, often oblique, in John Adams’ private letters.
      In the Journals of the Continental Congress the reports of the Board of War take the form of resolutions passed by the congress. Comparison of later MS reports with the printed resolutions warrants the assumption that the latter typically follow closely the texts of Board reports. The congressional resolutions here calendared may then be viewed as reports of the Board of War. For the Board’s expectations regarding its relations with General Washington, see its letter to him of 21 June (below).
     